******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
            TURI ROSTAD v. LEON HIRSCH
                     (SC 19315)
   Rogers, C. J., and Zarella, Eveleigh, McDonald and Espinosa, Js.
          Argued May 21—officially released June 23, 2015

 Daniel P. Scholfield, with whom, on the brief, were
Hugh F. Keefe, Benjamin D. Gettinger and Rosalie D.
Morgan, for the appellant-appellee (defendant).
  Debra C. Ruel, with whom was James M. Ruel, for
the appellee-appellant (plaintiff).
                          Opinion

   PER CURIAM. The plaintiff, Turi Rostad, and the
defendant, Leon Hirsch, both appealed to the Appellate
Court from the judgment of the trial court in the plain-
tiff’s paternity action against the defendant seeking an
order of support and maintenance for her minor son,
attorney’s fees, statutory interest, past due child sup-
port and past due ‘‘special child support.’’ In his appeal,
the defendant claimed that the trial court improperly
had awarded: (1) past due child support to the plaintiff
for the period from May 1, 2008 to June 1, 2009; (2)
interest pursuant to General Statutes § 37-3a on the
trial court’s January 29, 2010 pendente lite award of
attorney’s fees to the plaintiff; and (3) additional attor-
ney’s fees to the plaintiff’s counsel. In her cross appeal,
the plaintiff claimed that the trial court improperly had:
(1) failed to award past due child support for the period
from May 15, 2005 to April 30, 2008; (2) failed to award
past due ‘‘special child support’’ under the child support
and arrearage guidelines set forth in § 46b-215a-1 et seq.
of the Regulations of Connecticut State Agencies; and
(3) awarded only $200 in attorney’s fees to two of her
attorneys. The Appellate Court affirmed the judgment
of the trial court. Rostad v. Hirsch, 148 Conn. App.
441, 470, 85 A.3d 1212 (2014). We then granted the
defendant’s petition for certification to appeal on the
following issues: (1) ‘‘Did the Appellate Court properly
affirm the trial court’s award of ‘past due’ child support
for the period of May 1, 2008 to June 1, 2009?’’; (2) ‘‘Did
the Appellate Court properly affirm the trial court’s
award of interest under . . . § 37-3a for the period of
time that the trial court’s order of attorney’s fees was
on appeal?’’; and (3) ‘‘Did the Appellate Court properly
affirm the trial court’s award of $127,552.58 in additional
attorney’s fees?’’ Rostad v. Hirsch, 311 Conn. 948, 91
A.3d 463 (2014). We also granted the plaintiff’s cross
petition to appeal on the following issue: ‘‘Did the Appel-
late Court properly affirm the trial court’s decision
denying the plaintiff’s claim for ‘back child support’ in
this paternity action, for the period from May 15, 2005
to April 30, 2008, pursuant to the child support guide-
lines and Maturo v. Maturo, 296 Conn. 80, 995 A.2d 1
(2010)?’’ Rostad v. Hirsch, 311 Conn. 949, 91 A.3d 463
(2014). After examining the entire record on appeal and
considering the briefs and oral arguments of the parties,
we have determined that the appeal and cross appeal
in this case should be dismissed on the ground that
certification was improvidently granted.
  The appeal and the cross appeal are dismissed.